Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
REQUIREMENT FOR UNITY OF INVENTION
1.	A response on 05/25/2021 a provisional election was made without traverse to prosecute the invention of claims 1-12.  Claims 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Because these inventions are distinct for the reasons given on action dated 04/02/2021, restriction for examination purposes as indicated is proper.
The requirement is still deemed proper and is therefore made FINAL.

Citation of Relevant Prior Art 
2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

KOJIYA KAZUTO, JP 2006-258535 A, PUBLICATION DATE: 28-Sep-2006, G01M 99/00 describes to provide an inspection method capable of performing an appropriate inspection according to a change in a situation of appearance of defects caused by manufacturing (initial prototype (initial stage) → mass production prototype (adjustment stage) → mass production (stable stage)). To do. In an adjustment stage where the estimation accuracy of the shape of a normal region is insufficient, both abnormality determination by MTS and abnormality determination by 1 class SVM are executed on the waveform data to be inspected, and both determination results are obtained. Based on this, the final abnormality determination is performed. In the adjustment stage, as shown in (a), the ranges of both determination functions do not match, and the determination results may or may not match. Therefore, the fuzzy inference shown in (b) is performed, and when the determination results match, the result is set as the final result, and when they are different, it is set as GRAY. In a state where the distribution of non-defective products and the shape of the normal region are stable, there is no difference between the determination results of the two, so abnormality determination is executed based on only MTS for the waveform data to be inspected.

	Kojitani, Kazuto, JP 4573036 B2, PUBLICATION DATE: 04-Nov-2010, G01M 99/00 describes an inspection method and an inspection apparatus are disclosed, wherein the appropriate inspection can be conducted in accordance with the situation change of a nonconforming product from an initial stage, an 

	KUMAGAE, Yoshio, US 2014/0358481 A1, PUBLICATION DATE: 04-Dec-2014, G05B 23/02 describes a system includes a measured value storing device in which a product measured value acquired periodically and a manufacturing condition measured value are stored, a product threshold value setting device that sets a product threshold value for determining whether a product is normal or not, an abnormality accumulating device that acquires a product abnormality cumulative frequency where the product abnormality measured value exceeds the product threshold value, a product threshold value changing device that changes the product threshold value, a condition threshold value setting device that sets a condition threshold value to be compared with a manufacturing condition measured value, a condition abnormality accumulating device that acquires a condition cumulative frequency, a condition threshold value changing device that changes a condition threshold value, and a cause identifying device 

	Kumagae, Yoshio, US 8972222 B2, PUBLICATION DATE: 03-Mar-2015, G06F 11/30 describes a system includes a measured value storing device in which a product measured value acquired periodically and a manufacturing condition measured value are stored, a product threshold value setting device that sets a product threshold value for determining whether a product is normal or not, an abnormality accumulating device that acquires a product abnormality cumulative frequency where the product abnormality measured value exceeds the product threshold value, a product threshold value changing device that changes the product threshold value, a condition threshold value setting device that sets a condition threshold value to be compared with a manufacturing condition measured value, a condition abnormality accumulating device that acquires a condition cumulative frequency, a condition threshold value changing device that changes a condition threshold value, and a cause identifying device that identifies a cause of abnormality based on the distribution of the product abnormality cumulative frequency and a manufacturing condition cumulative frequency.

	ISSHIKI AKITOSHI, JP 5242959 B2, PUBLICATION DATE: 24-Jul-2013, H01L 21/02 describes to provide an abnormality factor identification method capable of 
At least one feature amount representing a feature of process data is extracted from a process data group (S5). The process data group is expressed by being converted into a feature space defined with the feature as an axis (S6, S7). Among the process data groups for defective products in the feature amount space, those having a predetermined relationship are classified into the same group (S8). For each classified group, the feature amount contributing to the distance from the reference point to the point represented by the process data for each defective product in the feature amount space is extracted (S9). Based on the extracted feature amount, an abnormal factor is identified.

HIRAYAMA YUJI, JP 2007-24697 A, PUBLICATION DATE: 01-Feb-2007, G01H 17/00 describes to provide a knowledge creating device capable of reducing the time required for parameter adjustment without deteriorating the optimum parameter adjustment result by appropriately reducing data used for knowledge creation. At least using the data selection unit 23 that selects predetermined waveform data from a plurality of waveform data belonging to the same type (good product) stored in and the selection data that is the waveform data selected by the data selection unit, Knowledge creation means (parameter optimization unit 24, rule creation unit 25) for creating pass / fail judgment knowledge is provided. The data selection unit selects a predetermined number 

FLOEDER STEVEN, KR 2013-0006466 A, PUBLICATION DATE: 16-Jan-2013, G01N 21/89 describes techniques for inspecting a web and controlling subsequent modification of the web to one or more products are described. The system includes, for example, an imaging device, an analysis computer, and a retrofit control system. The imaging device images the web to provide digital information. The analysis computer processes the digital information to identify areas of the web that contain the anomaly. The retrofit control system subsequently analyzes the digital information to determine what abnormalities represent actual defects for a plurality of different products. The web inspection system may preferably apply different application-specific defect detection recipes depending on whether a given anomaly is a repetitive or random anomaly.

HIRAYAMA YUJI, JP 4431988 B2, PUBLICATION DATE: 17-Mar-2010, G01H 17/00 describes to provide a knowledge creating device capable of reducing the time required for parameter adjustment without deteriorating the optimum parameter adjustment result by appropriately reducing data used for knowledge creation. At least using the data selection unit 23 that selects predetermined 

PARK SI MIN, KR 2016-0081877 A, PUBLICATION DATE: 08-Jul-2016, G01N 33/44 describes an apparatus for quality analysis of rubber products, comprising: a storage unit which stores at least one producing data by a type of rubber products; a control unit which calculates error detection reference data by the type of the rubber products based on producing data of conventional normal rubber products in the producing data, calculates an error data value between the producing data and the error detection reference data, and detects whether error of the rubber product by the type of the rubber products by comparing predetermined threshold value with the error value; and an alarm unit which informs users of the error of the detected rubber products at regular intervals.

Yang bing-xin, TW M483498 U, PUBLICATION DATE: 01-Aug-2014, G06Q 10/08 describes abnormal commercial pipes Ore-controlling Role, comprises 

TANAKA MAYUKO, JP 2015-152943 A, PUBLICATION DATE: 24-Aug-2015, G05B 19/418 describes a technique for suppressing erroneous reporting of an abnormality in a production facility in quality control of a production line. An equipment information acquisition unit that acquires data of an equipment state value representing a state of the production equipment, which is observed when a quality control device processes a product at the production equipment, and is processed by the production equipment A product information acquisition unit that acquires data of a product state value measured from the product and representing the state of the product. When a certain product is determined to be .
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Byrne et al. (US Patent Application Publication 2008/0238699, Pub. Date: Oct. 2, 2008).
Regarding claim 1:
Byrne describes a method of producing a product through a plurality of production steps (abstract), comprising: a step of acquiring equipment data of production equipment for producing the product (abstract, produce wafer); a step of acquiring product data from the product (abstract, wafer processing); a step of storing the equipment data and the product data in a data collection unit (0018, stored RGA history data); a step of associating the equipment data with the 

Regarding claim 2, Byrne further describes a step of judging abnormality of the product after producing the product (claim 21, abnormal?); a step of identifying, when abnormality occurs in the product, both or one of the equipment abnormality data and the product abnormality data in association with the product deemed to be abnormal product (0029-0030, wafer normal?); and a step of further identifying the production step causing any product abnormality by the step of identifying the data (0018-0020, RGA data).

Regarding claim 3, Byrne further describes a step of acquiring the equipment abnormality data on production equipment in a production step causing any product abnormality (claim 22, process variabilities and equipment or tool malfunction, at run time); and a step of visualizing any product abnormality data of the product deemed to be abnormal and the 

Regarding claim 4, Byrne further describes wherein the product proceeds to a serial number providing step, and is provided with a serial number by a serial number providing device (0058, model number).

Regarding claim 8, Byrne further describes wherein a step of associating the equipment data with the product data is performed based on the distance between the production steps (fig. 7, mass 99, mass 67, mass 59 etc).

Regarding claim 9, Byrne further describes a step of restoring a production equipment in a production step identified by the step of identifying the production step (0013, fix any processing issues relating to such problem, and restart the wafer processing.).

Regarding claim 10, Byrne further describes wherein in the step of restoring a production equipment, an abnormal region in the production equipment is automatically restored by feedback control (0013, fig. 4, automatic).

Regarding claim 11, Byrne further describes wherein in the step of restoring a production equipment, the production equipment is stopped to restore an 

Regarding claim 12, Byrne further describes comparing product data of a normal product with product data of the product prepared in the production steps (0018-0029, compare to RGA data), to detect a product, as an abnormal product, having data different from the product data of the normal product (0018-0020, abnormal?); extracting cause data causing any abnormality from the product data of the abnormal product (0018-0020 abnormal?); and tracing production pattern data of the equipment data associated with the product data based on the cause data (fig. 5, 6, 7 RGA model).
Claim Objections

4.	Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims. 

The following is an examiner’s statement of reasons for allowance: prior art fail to teach:
In claim 5, wherein, in the serial number providing step, a different serial number is printed on each product.

In claim 6, wherein, in the serial number providing step, the serial number is printed on the product in a continuous web state.

In claim 7, wherein, in the serial number providing step, the serial number is printed on a package for packaging one or more products.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
June 2, 2021